

Exhibit 10.1


SECOND AMENDMENT
TO AMENDED AND RESTATED
UNCOMMITTED CREDIT AGREEMENT


This SECOND AMENDMENT TO AMENDED AND RESTATED UNCOMMITTED CREDIT AGREEMENT (this
“Second Amendment”) dated as of March 20, 2020 is among A-MARK PRECIOUS METALS,
INC., a Delaware corporation (the “Borrower”), the undersigned Lenders, NATIXIS,
NEW YORK BRANCH, as Syndication Agent and a Joint Lead Arranger and COÖPERATIEVE
RABOBANK U.A., NEW YORK BRANCH, as Administrative Agent (the “Administrative
Agent”) and a Joint Lead Arranger. Capitalized terms used herein and not
otherwise defined herein shall have the meanings given to them in the Credit
Agreement (as defined below).
W I T N E S S E T H:
WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
the Amended and Restated Uncommitted Credit Agreement dated as of March 29, 2019
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”); and
WHEREAS, the Borrower has requested certain amendments to the Credit Agreement,
and the parties hereto have agreed to amend the Credit Agreement on the terms
and conditions set forth herein.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1.
Amendments.

Effective upon the occurrence of the Effective Date (as defined in Section 3
below), the Existing Credit Agreement is hereby amended as follows:
(a)    Section 1.1 is amended as follows:
(i)    The definition of “Eligible Precious Metals” is amended by adding the
following sentence at the end of such definition:
“For the avoidance of doubt, Eligible Precious Metals shall in no event include
any Precious Metals which are subject to Liabilities on Borrowed Metals.”


(ii)    The definition of “HSBC London Inventory” is deleted and replaced with
the following:
“HSBC London Inventory” means Precious Metals Inventory of the Borrower
maintained by, or credited to an account of the Borrower maintained by, HSBC
Bank


1





--------------------------------------------------------------------------------




Plc, 8 Canada Square, London, United Kingdom E145HQ, which is subject to no
Liens other than the Liens of HSBC Bank Plc and the Administrative Agent,
provided, that the amount of HSBC London Inventory included in the Borrowing
Base at any time shall be reduced by the amount of all Indebtedness and other
obligations owing by the Borrower to HSBC Bank Plc and/or HSBC Bank USA,
National Association.
(iii)    The definition of “Leverage Ratio” is amended by deleting the reference
therein to “Total Bank Debt” and replacing it with “Total Recourse Debt”.
(iv)    The definition of “Replacement Rate” is hereby deleted.
(v)    The definition of “Revolving Credit Maturity Date” is deleted and
replaced with the following:
“Revolving Credit Maturity Date” means March 26, 2021.
(vi)    The definition of “Permitted Encumbrances” is amended by (i) deleting at
the end of clause (l), “and”, (ii) deleting at the end of clause (m), “.” and
replacing it with “; and”, and (iii) inserting the following new clause (n)
after clause (m): “(n) Liens granted by the SPV to any lender providing a
Warehouse Facility” to secure Indebtedness under a Warehouse Facility.”
(vii)    The definition of “Permitted Ownership Based Financing” is deleted and
replaced with the following:
“Permitted Ownership Based Financing” means an Ownership Based Financing (other
than Liabilities for Borrowed Metals) between the Borrower and an Ownership
Based Financing Counterparty which satisfies the following conditions precedent:
(a) both before and after giving effect thereto, no Default or Event of Default
shall have occurred and be continuing and no mandatory prepayment under Section
2.8(b) shall then be required and (b) after giving effect to such Ownership
Based Financing the aggregate purchase price paid by all Ownership Based
Financing Counterparties for all Ownership Based Financing Property under all
such Ownership Based Financings does not exceed $200,000,000 outstanding at any
time, or such greater amount as approved by the Required Lenders (in their sole
discretion).
(viii)    The definition of “Total Bank Debt” is deleted and replaced with the
following:
“Total Recourse Debt” means, on any date of determination, without duplication,
all Indebtedness under clauses (a), (c) and (d) of the definition of
“Indebtedness” (other than Indebtedness under a Warehouse Facility, the Trust
Securitization, Capital Lease Obligations and the Goldline Lease LC (as defined
in Schedule 6.1) in an outstanding amount (in respect of the Goldline Lease LC)
not to exceed $200,000)), owing by each member of the Consolidated Group to
banks and financial institutions, and any Guarantee by any member of the
Consolidated


2





--------------------------------------------------------------------------------




Group of any of the foregoing for which a demand for payment has been received
including, without limitation, the amount of all Obligations.      
(ix)    The definition of “Unrealized Profit” is deleted and replaced with the
following:
“Unrealized Profit” means, with respect to all Forward Contracts, the amount by
which the Value exceeds the Contract Value for each Forward Contract under which
the Borrower is a buyer, or the amount by which the Contract Value exceeds the
Value for each Forward Contract under which the Borrower is a seller, in each
case net of (i) margin consisting of cash held by the Borrower from any
applicable Forward Contract counterparty and (ii) all Indebtedness and other
obligations owing by the Borrower to each applicable Forward Contract
counterparty.


(x)    The following new definitions are inserted in their proper alphabetical
places:
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate or
rates (which may include Term SOFR) that have been selected by Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of replacement rates or the mechanism for determining such rates
by the Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the LIBO Rate
for U.S. dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided, that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.
“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBO Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment (which may be a positive or negative value or zero) that has
been selected by Administrative Agent and the Borrower giving due consideration
to (a) any selection or recommendation of a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of the
LIBO Rate with the applicable Unadjusted Benchmark Replacement by the Relevant
Governmental Body or (b) any evolving or then-prevailing market convention for
determining a spread adjustment, or method for calculating or determining such
spread adjustment, for the replacement of the LIBO Rate with the applicable
Unadjusted Benchmark Replacement for U.S. dollar-denominated syndicated credit
facilities at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definitions of “Base Rate”, “Interest Period” and “LIBO Rate”,
and changes to the timing and frequency of determining rates and making payments
of interest and other administrative matters) that Administrative Agent decides
may be appropriate to reflect the adoption and implementation of such


3





--------------------------------------------------------------------------------




Benchmark Replacement and to permit the administration thereof by Administrative
Agent in a manner substantially consistent with market practice (or, if
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if Administrative Agent determines
that no market practice for the administration of the Benchmark Replacement
exists, in such other manner of administration as Administrative Agent decides
is reasonably necessary in connection with the administration of this
Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:
(a)    in the case of clause (a) or (b) of the definition of “Benchmark
Transition Event”, the later of (i) the date of the public statement or
publication of information referenced therein and (ii) the date on which the
administrator of the LIBO Rate permanently or indefinitely ceases to provide the
LIBO Rate; or
(b)    in the case of clause (c) of the definition of “Benchmark Transition
Event”, the date of the public statement or publication of information
referenced therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:
(a)    a public statement or publication of information by or on behalf of the
administrator of the LIBO Rate announcing that such administrator has ceased or
will cease to provide the LIBO Rate permanently or indefinitely, provided, that,
at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Rate;
(b)    a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for the
LIBO Rate, a resolution authority with jurisdiction over the administrator for
the LIBO Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for the LIBO Rate, which states that the
administrator of the LIBO Rate has ceased or will cease to provide the LIBO Rate
permanently or indefinitely, provided, that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the LIBO Rate; or
(c)    a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate announcing that the LIBO Rate
is no longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such


4





--------------------------------------------------------------------------------




prospective event is fewer than 90 days after such statement or publication, the
date of such statement or publication) and (b) in the case of an Early Opt-in
Election, the date specified by Administrative Agent or the Required Lenders, as
applicable, by notice to the Borrower, Administrative Agent (in the case of such
notice by the Required Lenders) and the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
2.11(c) and (b) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 2.11(c).
“Borrowed Metals” has the meaning given to it in the definition of “Liabilities
on Borrowed Metals”.
“CFC Loans – Bullion” has the meaning given to it in Section 6.4(k).
“Early Opt-in Election” means the occurrence of:
(a)    (i) a determination by Administrative Agent or (ii) a notification by the
Required Lenders to Administrative Agent (with a copy to the Borrower) that the
Required Lenders have determined that U.S. dollar-denominated syndicated credit
facilities being executed at such time, or that include language similar to that
contained in Section 2.11(c), are being executed or amended, as applicable, to
incorporate or adopt a new benchmark interest rate to replace the LIBO Rate; and
(b)    (i) the election by Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to Administrative Agent.
“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor thereto.
“Liabilities on Borrowed Metals” means liabilities of the Borrower in respect of
Precious Metals included in the Borrower’s Inventory or “Precious Metals Held
Under Financing Arrangements” (as disclosed in the Borrower’s financial
statements) in each case which the Borrower has borrowed from its suppliers and
customers under short-term arrangements to the extent comprised of (1) Precious
Metals held by suppliers as collateral on advanced pool metals, (2) amounts due
by the Borrower to suppliers for the use of consigned Precious Metals inventory,
(3) unallocated Precious Metals positions held by customers in the Borrower’s
Inventory, and (4) shortages in unallocated Precious Metals positions held by
the


5





--------------------------------------------------------------------------------




Borrower in a supplier’s inventory (“Borrowed Metals”), which Borrower retains
the option, but not the obligation to return.
“Liabilities on Borrowed Metals Counterparty” means a supplier or customer of
Borrower which has entered into an arrangement with the Borrower giving rise to
Liabilities on Borrowed Metals.
“Permitted Liabilities on Borrowed Metals” means Liabilities on Borrowed Metals
of the Borrower owing to a Borrowed Metals Counterparty which satisfies the
following conditions precedent: (a) both before and after giving effect thereto,
no Default or Event of Default shall have occurred and be continuing and no
mandatory prepayment under Section 2.8(b) shall then be required, and (b)
such Permitted Liabilities on Borrowed Metals shall not exceed $200,000,000
outstanding at any time, provided, that such limit (under this clause (b)) shall
be reduced immediately and automatically by $12,500,000 on the last Business Day
of each of June 2020, September 2020, December 2020 and the Revolving Credit
Maturity Date.
“Related Bullion Collateral” has the meaning given to it in Section 6.4(k).
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“Second Amendment” means the Second Amendment to Amended and Restated Credit
Agreement dated as of March 20, 2020, among the Borrower, the Lenders and the
Administrative Agent.
“SOFR” with respect to any day, means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
“SPV” means a new, wholly-owned Subsidiary of CFC, expected to be created for
the purpose of acquiring the SPV Released Assets and, to the extent not included
in Collateral, additional CFC Loans - Bullion and Related Bullion Collateral
acquired directly from CFC.
“SPV Released Assets” has the meaning given to it in the Second Amendment.
“SPV Transfer” means the one-time sale or transfer after the date of the Second
Amendment, by the Borrower (directly or indirectly) to the SPV of the SPV
Released Assets, subject to the terms and provisions set forth in Section 2(a)
of the Second Amendment.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.


6





--------------------------------------------------------------------------------




“Warehouse Facility” means a limited recourse revolving line of credit provided
by any lender to the SPV secured by Liens over CFC Loans – Bullion and the
Related Bullion Collateral sold or transferred to the SPV, and no other property
or assets, under which such lender shall not have any recourse to the Borrower,
CFC or any of their assets or properties, all on terms and conditions reasonably
satisfactory to the Administrative Agent.
(a)    Section 2.11(c) is deleted and replaced with the following:
“(c) Effect of Benchmark Transition Event.
(i)    Benchmark Replacement. Notwithstanding anything to the contrary herein or
in any other Loan Document, upon the occurrence of a Benchmark Transition Event
or an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrower may amend this Agreement to replace the LIBO Rate with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m., New York City time on the fifth (5th)
Business Day after Administrative Agent has posted such proposed amendment to
all Lenders and the Borrower so long as Administrative Agent has not received,
by such time, written notice of objection to such amendment from Lenders
comprising the Required Lenders. Any such amendment with respect to an Early
Opt-in Election will become effective on the date that Lenders comprising the
Required Lenders have delivered to Administrative Agent written notice that such
Required Lenders accept such amendment. No replacement of the LIBO Rate with a
Benchmark Replacement pursuant to this Section 2.11(c) will occur prior to the
applicable Benchmark Transition Start Date.
(ii)    Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.
(iii)    Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (A) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (B) the
implementation of any Benchmark Replacement, (C) the effectiveness of any
Benchmark Replacement Conforming Changes and (D) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by Administrative Agent or Lenders pursuant to this Section
2.11(c) including any determination with respect to a tenor, rate or adjustment


7





--------------------------------------------------------------------------------




or of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 2.11(c).
(iv)    Benchmark Unavailability Period. Upon the Borrower’s receipt of notice
of the commencement of a Benchmark Unavailability Period, the Borrower may
revoke any request for a borrowing of, conversion to or continuation of
Eurodollar Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Borrower will be deemed to have
converted any such request into a request for a borrowing of or conversion to
Base Rate Loans. During any Benchmark Unavailability Period, the component of
the Base Rate based upon the LIBO Rate will not be used in any determination of
the Base Rate.”
(b)    Section 5.1(f) is amended by (i) deleting at the end of clause (viii),
“and”, (ii) deleting at the end of clause (ix) “.” and replacing it with “; and”
and (iii) inserting the following new clauses (x) and (xi) after clause (ix):
“(x) a summary of all then outstanding (i) Ownership Based Financings, setting
forth the applicable Ownership Based Financing Counterparty, outstanding value
and tenor and (ii) Liabilities on Borrowed Metals, setting forth the Liabilities
on Borrowed Metals Counterparty and the outstanding value of all Precious Metals
held by Liabilities on Borrowed Metals Counterparties as collateral on advanced
pool metals in excess of $10 million; and
(xi) a summary of each lease transaction (other than Secured Metals Leases)
under which the Borrower is the lessee (including, without limitation, leases
under which metals are credited to an unallocated metals account of the
Borrower) setting forth the counterparty thereto, the aggregate unpaid lease
payments, the tenor of the lease and the type of Precious Metal thereunder.”
(c)    Section 6.1 is amended by deleting at the end of the clause (h), “and”
and (ii) deleting clause (i) and replacing it with the following new clauses (i)
and (j):
“(i)    Indebtedness of the Trust Subsidiary incurred pursuant to the Trust
Securitization in an aggregate principal amount outstanding at any time which,
together with all Indebtedness outstanding under clause (j) below, shall not
exceed $150,000,000; and
(j)    Indebtedness of the SPV under a Warehouse Facility in an aggregate
principal amount outstanding at any time which, together with all Indebtedness
outstanding under clause (i) above, shall not exceed $150,000,000.”
(d)    Section 6.4 is amended by (i) deleting at the end of clause (j) “and”,
(ii) re-lettering clause (k) as clause (m) and (iii) inserting new clauses (k)
and (l) after clause (j) as follows:


8





--------------------------------------------------------------------------------






“(k) the sale or other transfer (x) by the Borrower (directly or indirectly) and
CFC to the SPV (pursuant to the SPV Transfer) of the SPV Released Assets and (y)
by CFC from time to time, to the extent not included in Collateral, (ii) CFC
Loans which are secured by Bullion Collateral and by no other CFC Collateral
(“CFC Loans – Bullion”) and (ii) such Bullion Collateral securing such CFC Loans
described in clause (i) above (“Related Bullion Collateral”), in each case
(under clauses (x) and (y)) on fair and reasonable terms;


“(l) the sale of Borrowed Metals which gave rise to Permitted Liabilities on
Borrowed Metals, so long as the cash proceeds of such sale shall be deposited
directly into a Controlled Account; and”


(e)    Section 6.5 is amended by (i) deleting at the end of clause (j), “and”,
(ii) re-lettering clause (k) as clause (l) and (iii) inserting new clause (k)
after clause (j), as follows:


“(k) the formation of the SPV and the ownership (direct or indirect) of the
Equity Interests thereof;”.
(f)    Section 6.13 is amended by deleting the proviso therein and replacing it
with the following: “provided, that this Section 6.13 shall not restrict the
Borrower from entering into any Ownership Based Financing or any transaction
involving the incurrence of Liabilities on Borrowed Metals or the sale of
Borrowed Metals subject to Liabilities on Borrowed Metals”.
(g)    New Section 6.20 is inserted after Section 6.19 as follows:
        “6.20    Liabilities on Borrowed Metals. The Borrower shall not enter
into or otherwise be a party to any transaction that gives rise to Liabilities
on Borrowed Metals other than those giving rise to Permitted Liabilities on
Borrowed Metals.”


(h)    Section 7.1 is amended by deleting “6.0 to 1.0” and replacing it with
“4.5 to 1.0”.
(i)    Schedules 1.1B, 1.1D and 1.1G are amended and restated in their entirety
as set forth on Annex I hereto.
(j)    Exhibit 5.1 is amended by deleting “6.0 to 1.0” in the second sentence of
paragraph 9 and replacing it with “4.5 to 1.0”.
SECTION 2.    Release of Certain CFC Loans (including Tier 1 CFC Loans).
(a)    Effective upon the occurrence thereof, to the extent sold or transferred
by the Borrower (directly or indirectly) to the SPV (pursuant to the SPV
Transfer), the Administrative Agent hereby releases its Liens in (i) CFC Loans
which are secured by Bullion Collateral and by no other CFC Collateral (the “CFC
Loans – Bullion”) and (ii) such Bullion Collateral securing such CFC Loans –
Bullion (together with the CFC Loans – Bullion, the “SPV Released Assets”), and


9





--------------------------------------------------------------------------------




the Lenders hereby consent to such release, provided, that (i) the cash proceeds
of the SPV Released Assets shall be (x) in an amount not less than the
outstanding principal balance of the applicable sold or transferred CFC Loans –
Bullion and (y) deposited by each lender providing a Warehouse Facility directly
into a Controlled Account, and (ii) if after giving effect thereto, the
aggregate principal amount of Loans outstanding would exceed the Borrowing Base
(calculated as of the Effective Date (notwithstanding anything to the contrary
contained in the Credit Agreement or the other Loan Documents), on a pro forma
basis giving effect to the release contemplated under this clause (a)), the
Borrower shall repay Loans on or prior to (or contemporaneously with) the
occurrence of the SPV Transfer, in an amount sufficient to eliminate (or avoid)
such excess. For the avoidance of doubt, the release under this clause (a) shall
not pertain to, and shall not limit, restrict or otherwise affect, the
Administrative Agent’s Liens on (and rights to) (i) CFC Loans which are secured,
in whole or in part, by CFC Collateral other than Bullion Collateral (including,
without limitation, such CFC Loans which are also secured by Bullion
Collateral), (ii) all collateral (including, without limitation, all CFC
Collateral) granted by the CFC Borrowers or other applicable obligors, securing
such CFC Loans or (iii) any other Collateral (other than the SPV Released
Assets).
(b)    Notwithstanding anything to the contrary contained in the Credit
Agreement or the other Loan Documents, upon and after the occurrence of the SPV
Transfer (as defined in the Credit Agreement (after giving effect to this Second
Amendment)), Tier 1 CFC Loans shall not be included in the Borrowing Base unless
and until otherwise approved in writing by the Required Lenders, in their sole
discretion.
SECTION 3.
Effectiveness of Amendment.

(a)    This Second Amendment shall become effective on the date (the “Effective
Date”) on which (a) the Administrative Agent shall have received, all in form
and substance satisfactory to the Administrative Agent:
(i)    this Second Amendment duly executed by each of the Borrower, the Lenders
and the Administrative Agent;
(ii)    such documentation as the Administrative Agent shall require (as
recommended by local counsel to the Administrative Agent in each relevant
jurisdiction) in respect of Collateral located in Switzerland and Germany; and
(iii)    such corporate authorization documents and opinions of counsel as the
Required Lenders shall require.
(b)    The Borrower shall have paid to the Administrative Agent in immediately
available funds, all costs and expenses of the Administrative Agent incurred in
connection with this Second Amendment (including, without limitation, the
reasonable legal fees and disbursements of counsel to the Administrative Agent
for which an invoice shall have been provided).
SECTION 4.
Effect of Amendment; Ratification; Representations; Condition Subsequent; etc.



10





--------------------------------------------------------------------------------




(a)    On and after the Effective Date, this Second Amendment shall be a part of
the Credit Agreement, all references to the Credit Agreement in the Credit
Agreement and the other Loan Documents shall be deemed to refer to the Credit
Agreement as amended by this Second Amendment, and the term “this Agreement”,
and the words “hereof”, “herein”, “hereunder” and words of similar import, as
used in the Credit Agreement, shall mean the Credit Agreement as amended hereby.
(b)    Except as expressly set forth herein, this Second Amendment shall not
constitute an amendment, waiver or consent with respect to any provision of the
Credit Agreement and the Credit Agreement is hereby ratified, approved and
confirmed in all respects and remains in full force and effect.
(c)    In order to induce the Administrative Agent and the Lenders to enter into
this Second Amendment, the Borrower represents and warrants to the
Administrative Agent and the Lenders that before and after giving effect to the
execution and delivery of this Second Amendment:
(i)    the representations and warranties of the Borrower set forth in the
Credit Agreement and in the other Loan Documents are true and correct in all
material respects as if made on and as of the date hereof, except for those
representations and warranties that by their terms were made as of a specified
date which were true and correct on and as of such date; and
(ii)    no Default or Event of Default has occurred and is continuing.
(d)    (i)    The Borrower shall permit representatives (including consultants,
auditors, accountants and advisors) designated by Administrative Agent to
conduct an audit and inspection of all Collateral (and its books and records),
in respect of which a written report (in form and substance satisfactory to each
Lender in its sole discretion) shall be delivered to the Lenders subsequent to
the Effective Date but no later than April 30, 2020. Such audit and inspection
shall be at the sole cost and expense of the Borrower and shall be in addition
to any and all visits, inspections, examinations, discussions, appraisals,
valuations, audits and inspections permitted or required under Section 5.6 of
the Credit Agreement or otherwise.
(ii) Notwithstanding anything to the contrary contained in Section 10.2 of the
Credit Agreement or otherwise, any amendment, waiver, supplement or modification
to this clause (d) shall require the prior written approval of the
Administrative Agent and each Lender.
(iii) Notwithstanding anything to the contrary contained in Section 8.1(e) of
the Credit Agreement or otherwise, (x) any failure by the Borrower to satisfy
the terms of this clause (d) which shall continue for a period of ten (10) or
more Business Days shall be an Event of Default and (y) upon the occurrence and
during the continuance of an Event of Default described in clause (x) above, any
Lender (rather than the Required Lenders) shall have the right to request the
Administrative Agent to (and upon such request, the Administrative Agent shall)
take any and all actions set forth in Section 8.1 (after clause (n) therein).


11





--------------------------------------------------------------------------------




(e)    The Borrower hereby acknowledges and agrees that after giving effect to
this Second Amendment, (i) the Security Agreement, the Canadian Security
Agreement, the German Security Agreement, the Swiss Security Agreement and the
liens and security interests granted thereunder (and under any other documents
executed by the Borrower) shall remain in full force and effect, shall continue
without interruption as security for the Obligations and shall not be impaired
or limited hereby and (ii) the other Security Documents executed by it shall
remain in full force and effect, shall continue without interruption and shall
not be impaired or limited hereby.
(f)    The Borrower hereby agrees that on or prior to April 30, 2020, it shall
execute and deliver such documentation as the Administrative Agent shall require
(as recommended by Mexican counsel to the Administrative Agent) to re-affirm the
Administrative Agent’s Liens pursuant to the Mexican Current Asset
Non-Possessory Pledge Agreement dated June 28, 2019 (as amended, supplemented or
otherwise modified from time to time) between the Borrower and the
Administrative Agent.
(g)    This Second Amendment shall be a Loan Document.
SECTION 5.
Counterparts.

This Second Amendment may be executed by one or more of the parties to this
Second Amendment on any number of separate counterparts (including by facsimile
or email transmission of signature pages hereto), and all of said counterparts
taken together shall be deemed to constitute one and the same agreement. A set
of the copies of this Second Amendment signed by all the parties shall be lodged
with the Borrower and the Administrative Agent.
SECTION 6.
Severability.

Any provision of this Second Amendment which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
SECTION 7.
GOVERNING LAW.

THIS SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.
SECTION 8.
WAIVERS OF JURY TRIAL.

EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS SECOND AMENDMENT AND FOR ANY COUNTERCLAIM THEREIN.


12





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed as of the day and year first above written.
BORROWER
A-MARK PRECIOUS METALS, INC.


By:/s/_______________________
Name:
Title:


SIGNATURE PAGE TO SECOND AMENDMENT





--------------------------------------------------------------------------------









SIGNATURE PAGE TO SECOND AMENDMENT





--------------------------------------------------------------------------------








ADMINISTRATIVE AGENT AND LENDERS


COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as Administrative Agent and as a
Lender






By: /s/____________________________
Name:
Title:






By: /s/____________________________
Name:
Title:


SIGNATURE PAGE TO SECOND AMENDMENT





--------------------------------------------------------------------------------







 
 



NATIXIS, NEW YORK BRANCH, as a Lender


By:/s/                        
Name:
Title:


By:/s/                        
Name:
Title:


 



 




 
 





SIGNATURE PAGE TO SECOND AMENDMENT





--------------------------------------------------------------------------------









MACQUARIE BANK LIMITED, as a Lender






By: /s/________________________________
Name:
Title:






By: /s/________________________________
Name:
Title:


POA#__________________________


SIGNATURE PAGE TO SECOND AMENDMENT





--------------------------------------------------------------------------------







BROWN BROTHERS HARRIMAN & CO., as a Lender




By:/s/______________________
Name:
Title:




By:/s/______________________
Name:
Title:


SIGNATURE PAGE TO SECOND AMENDMENT





--------------------------------------------------------------------------------







BANK OF CHINA LIMITED, NEW YORK BRANCH, as a Lender




By: /s/______________________
Name:
Title:




By:/s/______________________
Name:
Title:


SIGNATURE PAGE TO SECOND AMENDMENT





--------------------------------------------------------------------------------







Annex I to Second Amendment
to Amended and Restated Uncommitted Credit Agreement


Schedule 1.1B




Approved Depositories


Depository
Location
Limit
Brinks, Incorporated
1120 W. Venice Boulevard
Los Angeles, California 90015
$45,000,000 minus the amount held in its capacity as a CFC Approved Depository
Asahi Refining USA, Inc.
4601 West 2100 South
Salt Lake City, Utah 84120
$35,000,000
Brinks, Incorporated
2555 Century Lake Drive
Irving, Texas 75062
$15,000,000
Brinks Global Services USA Inc.
184-45 147th Avenue
Springfield Gardens, New York 11413
$45,000,000
Brinks, Incorporated
2179 S. 300 W Suite 4
Salt Lake City, Utah 84115
$65,000,000 minus the amount held in its capacity as a CFC Approved Depository
Sunshine Minting Inc.
750 West Canfield Avenue
Coeur d’Alene, Idaho 83815
and
7600 East Gate Road
Henderson, Nevada 89011
$25,000,000
Brinks, Incorporated
5115 W. Nassau Street
Tampa, Florida 33607
$20,000,000
Loomis International (US), Inc.
130 Sheridan Boulevard
Inwood, New York 11096
$35,000,000
Loomis International (US), Inc.
656 South Vail Avenue
Montebello, California 90640
$5,000,000
IBI Secured Transport Inc.
3738 West 2340 South, Suite B
West Valley City, Utah 84120


$15,000,000
A-M Global Logistics, LLC as lessee
6055 Surrey Street, Suite 105
Las Vegas, Nevada 89119
$180,000,000



SIGNATURE PAGE TO SECOND AMENDMENT





--------------------------------------------------------------------------------





Numismatic Guaranty Corporation
5501 Communications Parkway
Sarasota, Florida 34240
$10,000,000 minus the amount held in its capacity as a CFC Approved Depository
Professional Coin Grading Service Division of Collectors Universe, Inc.
1610 E. St. Andrew Place, Suite 150
Santa Ana, California
92705
$15,000,000 minus the amount held in its capacity as a CFC Approved Depository
 
AM & ST Associates, LLC dba Silvertowne Mint
950 East Base Road
Winchester, Indiana 47394
$5,000,000
Stack’s-Bowers Numismatics, LLC dba Stack’s Bowers Galleries
1231 East Dyer Road, Suite 100
Santa Ana, California 92705
$5,000,000 minus the amount held in its capacity as a CFC Approved Depository









SIGNATURE PAGE TO SECOND AMENDMENT





--------------------------------------------------------------------------------







Schedule 1.1D


CFC Approved Depositories


Depository
Location
Limit
Brink’s, Incorporated


1120 W. Venice Boulevard
Los Angeles, California 90015
$45,000,000 minus the amount held in its capacity as an Approved Depository
Numismatic Guaranty Corporation
5501 Communications Parkway
Sarasota, Florida 34240
$10,000,000 minus the amount held in its capacity as an Approved Depository
Professional Coin Grading Service Division of Collectors Universe, Inc.
1610 E. St. Andrew Place, Suite 150
Santa Ana, California
92705
$15,000,000 minus the amount held in its capacity as an Approved Depository


Brink’s, Incorporated
2179 S 300 W Suite 4
Salt Lake City, Utah 84115
$65,000,000 minus the amount held in its capacity as an Approved Depository
Brinks Global Services USA Inc.
184-45 147th Avenue
Springfield Gardens, New York 11413
$75,000,000
A-M Global Logistics, LLC as lessee
6055 Surrey Street, Suite 105
Las Vegas, Nevada 89119
$65,000,000
Stack’s Bowers Galleries
1231 East Dyer Road, Suite 100
Santa Ana, California 92705
$5,000,000 minus the amount held in its capacity as an Approved Depository
Brink’s Canada Limited
640 28th Street North East Bay #8
Calgary, Alberta T2A 6R3
Canada
$15,000,000 minus the amount held in its capacity as an Approved Depository
Brink’s Canada Limited
95 Browns Line
Toronto, Ontario M8W 3S2 Canada
$15,000,000 minus the amount held in its capacity as an Approved Depository





SIGNATURE PAGE TO SECOND AMENDMENT





--------------------------------------------------------------------------------







Schedule 1.1G


Eligible Consignees


Eligible Consignee


Location
Limit
American Coin & Vault Inc.


5525 NORTH WALL ST
SPOKANE, WA 99205
$500,000
American Gold Exchange Inc.


4210 SPICEWOOD SPRINGS RD STE100
AUSTIN, TX 78759
$300,000
Atkinsons the Jewellers


202 GRACECHURCH SHOPPING CTR
SUTTON COLDFIELD, UK B721PA
$250,000
Bellevue Rare Coins Inc.


10575 NE 4TH ST
BELLEVUE, WA 98004
$500,000
Bullion Exchange LLC


30 WEST 47TH STREET STE 805
NEW YORK, NY 10036
$250,000
SD Bullion


8000 YANKEE RD STE 435
OTTAWA LAKE, MI 49267
$800,000
Liberty Coin LLC


2201 E. WILLOW STREET STE AA
SIGNAL HILL, CA 90755
$500,000
Liberty Precious Metals, Inc.


400 FRANDOR AVE
LANSING, MI 48912
$250,000
Mennica Skarbowa SA


UL JASNA 1
WARSAW, POLAND 00-013
$500,000
Modern Coin Mart


5260 PAYLOR LANE
LAKEWOOD RANCH, FL 34240
$250,000
Money Metals Exchange LLC


PO BOX 2599
EAGLE, ID 83616
$750,000
Pacific Precious Metals LP


302 CALEDONIA ST STE 3, FLR 2
SAUSALITO, CA 94965
$250,000
Pinehurst Coin Exchange Inc.


PO BOX 3686
PINEHURST, NC 28374
$2,000,000
Reisebank AG


Eschborner Landstr. 42-50
Frankfurt am Main, Germany 60489
$2,000,000
Scotsman Coin & Jewelry, Inc.


11005 OLIVE BLVD
SAINT LOUIS, MO 63141
$250,000
Silver Gold Bull


PO BOX 11038 SETON PO
CALGARY, CANADA T3M1Y6
$2,000,000
Silvertowne, L.P.


94 E UNION CITY PIKE
WINCHESTER IN 47394
$750,000
Texas Gold And Silver Exchange Ltd
11305 FOUR POINTS DR BLDG 1
STE 110
AUSTIN, TX 78726
$500,000
Wholesale Coins Direct LLC (United States Gold Bureau)
1908 KRAMER LANE
BLDG B STE 300
AUSTIN, TX 78758
$250,000





SIGNATURE PAGE TO SECOND AMENDMENT



